TRANSFER ORDER
JOHN MINOR WISDOM, Chairman.
The Panel having ruled from the bench at the hearing on this matter that the actions in this litigation raise common questions of fact and that their transfer to the Northern District of Georgia under 28 U.S.C. § 1407 will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation,
IT IS ORDERED that, pursuant to Section 1407, the actions listed on the attached Schedule A and pending in districts other than the Northern District of Georgia be, and the same hereby are, transferred to the Northern District of Georgia and, with the consent of that court, assigned to the Honorable Richard C. Freeman for coordinated or consolidated pretrial proceedings with the actions already pending there and listed on Schedule A.
SCHEDULE A
Eastern District of Pennsylvania
Civil Action Weston L. Sampson T/A Sampson Beverage Co. v. Brink’s Inc., et al. No. 77-2828
Sunshine Stores, Inc. v. Brink’s Inc., et al. Civil Action No. 77-2986
Philadelphia Electric Co. v. Brink’s Inc., et al. Civil Action No. 77-2642
Southern District of New York
Sunnydale Farms, Inc. v. Brink’s Inc., et al. Civil Action No. 77 Civ. 3517
State of Connecticut v. Brink’s Inc., et al. Civil Action No. 77 Civ. 3689
Commonwealth of Massachusetts v. Brink’s Inc., et al. Civil Action No. 77 Civ. 3516
Hillman’s Inc., et al. v. Brink’s Inc., et al. Civil Action No. 77 Civ. 3153
Northern District of Illinois
The Peoples Gas Light and Coke Civil Action Co., et al. v. Brink’s Inc., et al. No. 77C3149
Northern District of Georgia
Food Fair Stores, Inc., et al. v. Civil Action Brink’s Inc., et al. No. C77-1246A
Raley’s Inc. v. Brink’s Inc., et al. Civil Action No. C77-1273A
LDC, Inc., et al. v. Brink’s Inc., et Civil Action al. No. C77-1294A
Biscayne Bank, et al. v. Brink’s Civil Action Inc., et al. No. C77-1363A
Liberty Coin Shop, Inc. v. Brink’s Civil Action Inc., et al. No. C77-1412A